IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30247
                          Summary Calendar



MATILDA THOMAS,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 98-CV-1137
                       - - - - - - - - - -
                        September 6, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Matilda Thomas appeals the district court’s affirmance of

the Social Security Commissioner’s decision to deny her

disability insurance benefits under the Social Security Act.

     Thomas argues that the district court erred in sua

sponte ruling that her current application for benefits was

barred by the res judicata doctrine, based on the Secretary’s

December 24, 1992, decision to deny her benefits with respect to

an earlier application.   (Thomas’ current application concerns

the period between December 25, 1992, the alleged onset date of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30247
                                 -2-

her disability, and March 31, 1993, the date her disability

insured status expired.)

     Regardless whether the district court may have erred in

relying on res judicata, this court may affirm on any basis

apparent from the record.    See Sojourner T v. Edwards, 974 F.2d
27, 30 (5th Cir. 1992).    Neither in her appellate brief nor in

her reply brief has Thomas argued that the Commissioner’s

determination that she was “not disabled” was unsupported by the

testimonial and medical evidence.    Moreover, in her

administrative proceedings, Thomas presented no relevant or

credible medical evidence to suggest that she was disabled in the

period after December 24, 1992.    The Commissioner’s determination

that Thomas was not disabled was supported by “substantial

evidence.”   See Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir.

1994).

     The district court’s affirmance of the Commissioner’s

decision is AFFIRMED.